FILED
                                                 United States Court of Appeals
                                                         Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                 September 26, 2007
                                 TENTH CIRCUIT
                                                                Elisabeth A. Shumaker
                                                                    Clerk of Court

 U N ITED STA TES O F A M ER ICA,

               Plaintiff-Appellee,                      No. 07-4034
          v.                                             (D. Utah)
 JOSE VASQ UEZ-RA M IREZ,                    (D.C. No. 2:06-CR-0459-003-DB)

               Defendant-Appellant.




                            OR D ER AND JUDGM ENT *


Before H E N RY, TYM K O VICH , and HO LM ES, Circuit Judges. **


      Jose Vasquez-Ramirez pleaded guilty to one count of conspiring to

distribute more that fifty grams of methamphetamine, a violation of 21 U.S.C. §

846. Applying United States Sentencing Guidelines § 5C1.2, the safety valve

provision, the district court sentenced M r. Vasquez-Ramirez to eighty-seven




      *
         This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.


      **
        After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R.App. P. 34(f) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument.
months’ imprisonment, the low end of the Guideline range and well below the

ten-year minimum sentence set forth in 21 U.S.C. § 841(b)(1)(A).

      On appeal, M r. Vasquez-Ramirez’s counsel has filed a brief pursuant to

Anders v. California, 386 U.S. 738, 744 (1967). Counsel reports that

“[d]efendant is unhappy with his sentence, however, counsel is not aware of any

appealable issues in this case.” Aplt’s Br. at 14.

      Under Anders, counsel may “request permission to withdraw where counsel

conscientiously examines a case and determines that any appeal would be wholly

frivolous.” U nited States v. Calderon, 428 F.3d 928, 930 (10th Cir. 2005). In

such a case, “counsel must submit a brief to the client and the appellate court

indicating any potential appealable issues based on the record.” Id. The client is

then permitted to submit arguments to the court in response. Id. The court must

then fully examine the record “to determine w hether defendant’s claims are

wholly frivolous.” Id. If so, the court may dismiss the appeal. Id.

      Here, M r. Vasquez-Ramirez was served with his counsel’s brief. However,

M r. Vasquez-Ramirez has not informed the court of any issues he wishes to raise

on appeal. Based on our independent review of the record, we agree with counsel

that there are no non-frivolous grounds upon which M r. Vasquez-Ramirez could

appeal his conviction or his sentence. The record indicates that M r. Vasquez-

Ramirez’s plea was knowing and voluntary. His sentence is supported by the

applicable law and the facts of this case.


                                             -2-
Accordingly, we DISM ISS this appeal.



                        Entered for the Court,



                        Robert H. Henry
                        United States Circuit Judge




                                -3-